304 N.Y. 704 (1952)
Dezso Sulyok, Appellant and Respondent,
v.
Penzintezeti Kozpont Budapest, Respondent and Appellant.
Court of Appeals of the State of New York.
Argued June 3, 1952.
Decided July 15, 1952
Laszlo Kormendi for appellant and respondent.
Paul L. Ross and Martin Popper for respondent and appellant.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur.
*706Per Curiam.
In this suit by plaintiff against defendant, a banking institution, incorporated by the Hungarian Parliament in 1916, for breach of a five-year contract of employment, the courts below granted plaintiff recovery  the trial court for upwards of $76,000, the Appellate Division for about $63,000. In arriving at its figure, the trial court had allowed damages for loss of salary as well as for loss of pension rights, while the Appellate Division permitted recovery only for the latter item. We agree with the result attained by the trial court; in our view, plaintiff was entitled, by reason of his wrongful discharge, to recover, not only for loss of pension rights  computed at 60% of his salary, the rate at which he would have been compensated had he served five years  but also for said loss of salary.
The judgment of the Appellate Division should be modified in accordance with this opinion, and, as so modified, affirmed, with costs to the plaintiff.
Judgment accordingly. [See 304 N.Y. 742.]